Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 05/20/2021 with claim 1, 3-5, 8-11 are pending in the Application.
 Upon review and examination, generic claim 1 is deemed allowable, therefore withdrawn claims 8, 9 that depend on and have all the limitations of the allowable generic              claim 1 are rejoined and allowed.

Reason for allowance
 
 
3.	Claims 1, 3-5, 8-11 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed DISPLAY DEVICE having the limitations
--“a plurality of signal lines, the signal lines being distributed in the display region and extended into the bending region:
 a plurality of drive chips, the drive chips being distributed in the non-display region, each of the drive chips being provided with at least one signal output end; 
 a plurality of fan-out lines, one end of each of the fan-out lines connected to one of each the at least one signal output end of one of the drive chips, the other end of each of the fan-out lines connected to a corresponding one of the signal lines in the bending region, the fan-out lines entirely or partially disposed over the drive chips; and
         a substrate, a first insulating layer, a second insulating layer, an active layer, a
gate insulating layer, a gate electrode line, a third insulating layer, a source/drain electrode line, an organic layer, and a metal line stacked in sequence;
wherein the active layer comprises a source region and a drain region, and the source/drain electrode line is connected to the source region and the drain region in the display region, wherein the signal line is the source/drain electrode line, the fan-out line is connected to the source/drain electrode line of the bending region, a connection hole is defined in the bending region and penetrates through the organic layer until a surface of the source/drain electrode line, and the metal line is connected to the source/drain electrode line through the connection hole in the bending region. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                   /THINH T NGUYEN/                   Primary Examiner, Art Unit 2897